904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Donell MCCRAY, Petitioner-Appellant,v.Phillip DISTANISGELLO;  Colonial Heights Court, Respondents-Appellees.
No. 90-6795.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 23, 1990.Rehearing Denied June 13, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 89-773-R).
Ronald Donell McCray, appellant pro se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ronald Donell McCray seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  McCray v. Distanisgello, C/A No. 89-773-R (E.D.Va. Jan. 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 McCray can exhaust his state remedies by filing a direct appeal in the Virginia Court of Appeals, see Va.Code Ann. Sec. 17-116.05:4, or by filing a habeas petition in the Virginia Supreme Court or in the court in which he was tried.  See Va.Code Ann. Secs. 8.01-654, 17-97 and 17-116.05:1(B)